DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-34 are pending in this application.  Claims 30-34 have been added.  Claims 1-34 are rejected in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a “use” does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hattori et al (US 2016/0029675).
As to claim 1-34, Hattori et al teach a method of enhancing the ‘saltiness’ perception of a food or drink by using a 'rare sugar’ which essential ingredient is psicose (= allulose), see claims 13, 16, 19, 21 and 24.  Examples 2-4 show a tomato sauce with 2.5% of a "rare sugar sweet", which in turn comprises 15% psicose (see [0073] and Table 18), consequently with 0.4% psicose in the product.  A different taste due to the presence of the psicose (below perceived sweetness threshold) was found.  Examples 27 and 28 disclose a chicken sauce with 14.1% of a "rare sugar sweet", which in turn comprises 15% psicose (see [0073] and Table 18), consequently with 2.1 % psicose in the sauce product. The sauce is perceived better in "flavor" (see ‘flavor score’) and higher in saltiness score (see Table 19), despite the psicose content being below the threshold of perceived sweetness. 
The limitations as to specific flavors would be inherent and/or obvious to that of Hattori et al as the same components are used.

Claims 1-34 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash et al (US 2014/0271996). 
As to claims 1-34, Prakash et al teaches to use psicose (= allulose) as taste modifier in food: Example 9 shows that the use of psicose (at 1.2 % [Table 26], or at 2.1 % [Table 28]) in a carbonated soft drink 'CSD' improved the 'sweetness' and the ‘taste’ of the beverage ( [0464] and [467 - 469]). "Sugar flavor" (see present claim 15) is understood to be the flavor associated with common sugar (sucrose). It 
The limitations as to specific flavors would be inherent and/or obvious to that of Prakash et al as the same components are used.

Claims 1-34 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujihara et al (US 2009/0304891).
As to claims 1-34, Fujihara et al teach a sweetener (for food and beverages), which comprises psicose, wherein the psicose, at -per se- concentrations below the sweetness threshold, modifies the taste of the sweetener. Tables 1-4, 9, 10, 13, 14, 19 and 20 show the improved "sweet" perception due to the addition of psicose (at 0,7 to 2.5% psicose) to various sweeteners. 
The limitations as to specific flavors would be inherent and/or obvious to that of Fujihara et al as the same components are used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 9, 2021